Exhibit 10.53 AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement"), is executed and delivered effective as of June 15, 2009 (the "Effective Date"), by and between Obagi Medical Products, Inc., a Delaware corporation (the "Company"), and , an individual resident of the State of California ("Executive"). 1. POSITION AND RESPONSIBILITIES (a) Position. Executive is employed by the Company to render services to the Company in the position of­­­­­ ­­­. Executive shall report directly to the Chief Executive Officer.Executive shall perform such duties and responsibilities as are normally related to such position, in accordance with industry standards, and any additional duties now or hereafter assigned to Executive by the Board of Directors of the Company.Executive shall abide by the Company's rules, regulations and practices, as adopted or modified from time to time in the Company's sole discretion. (b)Other Activities. Except with the prior written consent of the Company, Executive shall not, during the term of this Agreement, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary gain) that might interfere with Executive's duties and responsibilities hereunder or create a conflict of interest with the Company.Executive may serve as a member of the board of directors of any Company that does not compete directly with the Company.Notwithstanding the foregoing, Executive may also devote reasonable time and attention to civic, charitable or social organizations so long as such activities do not interfere with the performance of his duties to the Company. (c) No Conflict. Executive represents and warrants that Executive's execution of this Agreement, Executive's employment with the Company and the performance of Executive's proposed duties under this Agreement shall not violate any obligations Executive may have to any prior employer, or any other person or entity, including, without limitation, any obligations with respect to proprietary or confidential information of any prior employer, or any other person or entity. 2.
